The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of U.S. Patent No. 10,195,058 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are found in said claims of the patent.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12, 15-16, 19-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pesaran et al., US 2006/0217816 A1, which discloses a method and system of controlling a natural arm or prosthesis relative to an environment (Figure 1; paragraphs 0015, 0022, 0025, 0081), the method and system comprising receiving an EEG volitional input 0053+, 0071+), receiving eye tracking information indicative of a position of the object (Figure 5; paragraphs 0029, 0041, 0043, 0081, 0100, 0131), and generating a control command to direct the arm or prosthesis to interact with the real or virtual object (abstract; paragraphs 0016, 0068) based on a combination of volitional input and eye tracking information (Figure 14; paragraphs 0012, 0019, 0021, 0066, 0119+, 0126, 0133-0135).  Regarding claim 2, a brain-machine interface is evident from paragraphs 0053 (brain neurons; implant including an “array of electrodes”) and 0119 (“neural prosthetic”), for example.  Regarding claim 5, real-time feedback is provided by the natural “orchestration of hand and eye movements” (paragraphs 0009, 0134) and by comparisons with recorded behavioral patterns (paragraphs 0016, 0068).  Regarding claims 8-10, the virtual reality environment is deemed to be the LCD screen and touchscreen, with the monkey selecting from a menu of virtual targets in an attempt to acquire a reward (Figures 1 and 3; paragraphs 0081+).  The further limitations of other dependent claims are readily apparent from the above discussion and cited passages.
Claim 3-10, 13-14, and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pesaran et al., US 2006/0217816 A1, in view of Yano, JP 2000-279435 A.  Pesaran et al. lack mention of the object targeting information involving shape, orientation, position, and inertia of a physical object, but such was common in the art at the effective date of the present invention, as seen from Yano [English translation: paragraphs 0006 (distance and direction; image corresponding to visual line direction overlaps with an actual visual field region), 0011 (visual field region photograph), 0012 (artificial arm tracking and corrections), 0013], and would have been obvious from the advantages of using head mounted display devices in the form of goggles or the like [Yano: paragraphs 0009-0010 (user visual recognition of image and actual 0001 (artificial arms; physically handicapped), 0008 (“motions similar to the hands and arms of a human”), 0014-0015 (volitional input mechanisms: blinking, voice, and manual).  Regarding claims 9-10 and 23-24, selecting from a plurality of menu options would have been immediately obvious from Figure 3 of Yano (grip, release, etc.).
Applicant’s remarks have been considered and are persuasive.  However, other prior art is applicable to the instant claims, as explained above.  A terminal disclaimer is not among the papers filed on December 4, 2020.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774